Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00885-CV

                                IN RE Gary A. CAMPBELL

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-10935
                       Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant, Gary A. Campbell,
in relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED June 4, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice